DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-21 are allowed.
REASONS FOR ALLOWANCE
Regarding Claim 7, Closest prior art Lucks (WO 2011/161058) disclose: 
A method for determining a pitch angle of a rotor blade of a wind turbine rotor rotating around a rotor axis (Translated Claim 5), comprising: 
positioning a measuring device [3], a distance away from a base of a tower [4] of the wind turbine  (FIG. 4a shows 3 “at a distance away from the tower”),  
2directing a first laser beam [laser beam from 1] and a second laser beam [laser beam from 2] from the measuring device [3] towards the rotor and at different angles from one another relative to the horizontal (FIG. 2, Translated DOC, Element A; In this case, a non-contact distance measurement can be carried out for example via a laser), wherein the directed first laser beam comprises a first measurement section [1] and the second laser beam comprises a second measurement section [2] (FIG. 2); 
rotating the rotor about the rotor axis [the rotor of rotor blades 6-7 are “rotated about the rotor axis”] (FIG 4a-4b);  
simultaneously sweeping the rotor blade through the first measurement section [1] and the second measurement section [2] during rotation of the rotor [10 shows measured values via a profile line via a rotor blade. Numerous revolutions of the rotor at one measuring point were used to record numerous profiles over the profile line and display them together. Shown is on the horizontal axis, the extension of the rotor blade in the plane of rotation in the direction of rotation, ie the profile line, and on the vertical axis, the distance of the surface of the rotor blade to the distance measuring system, so the profile. Before further analysis, it is advisable to perform an averaging via statistical methods. In the simplest case, the arithmetic mean of the distance is calculated at each point of the profile line] (Translated DOC, Element B); 
detecting, with the first laser beam and the second laser beam [laser beams from 1-2], the sweep of the rotor blade through the first measurement section [1] and the second measurement section (FIG. 4-b); 
Lucks is not explicit to disclose:
a. measuring with the first laser beam and the second laser beam at least twenty distance measurement values at least twenty measurement points on the rotor blade generating, with the measuring device, at least a first connection line and a second connection line between at least two interpolation points which are given in each case by a measurement point or a point on an interpolation of the measurement points of a measurement line, wherein the at least two interpolation points lie at least on two different measurement lines and wherein the measurement lines in each case are given by connecting the measurement points at which the measurement values of a respective measurement section on the rotor blade were obtained;  
b. wherein the first laser beam and the second laser beam are arranged in such a way that the first measurement section and the second measurement section are oriented such that there is a maximum temporal spacing of 1/5 s or a maximum temporal spacing in which the rotor is rotated maximally by 0.5° around the rotor axis between the sweep of a first of the at least two interpolation points of a connection line to a second of the at least two interpolation points of the connection line sweeping through the measurement sections.
However, Lucks also discloses:
I. As a rule, at least 10 measured values per profile must be recorded in order to generate a meaningful profile. If more than two profile lines are recorded, the distance of the measurements must be correspondingly smaller.
Perhaps a person of ordinary skilled in the art would consider “at least two measuring points” and conclude that “recording two profiles” (10 measured vales per profile – see “I” above) would generate at least 20 measuring points. However, Lucks does not “measure profiles” between at least two interpolation points (as recited in element “a”). Moreover, Lucks measuring sections are not “are oriented such that there is a maximum temporal spacing of 1/5 s or a maximum temporal spacing in which the rotor is rotated maximally by 0.50 around the rotor axis” (as recited in element “b”). Other prior arts fails to disclose limitations “a-b” when considering all the limitations recited in Claim 7.
Therefore, with respect to Claim 7 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method for determining a pitch angle of a rotor blade of a wind turbine rotor rotating around a rotor axis, comprising: 
positioning a measuring device,  a distance away from a base of a tower of the wind turbine,  
2directing a first laser beam and a second laser beam from the measuring device [3] towards the rotor and at different angles from one another relative to the horizontal, wherein the directed first laser beam comprises a first measurement section and the second laser beam comprises a second measurement section; 
rotating the rotor about the rotor axis;  
simultaneously sweeping the rotor blade through the first measurement section and the second measurement section during rotation of the rotor; 
detecting, with the first laser beam and the second laser beam, the sweep of the rotor blade through the first measurement section and the second measurement section; 
measuring with the first laser beam and the second laser beam at least twenty distance measurement values at least twenty measurement points on the rotor blade generating, with the measuring device, at least a first connection line and a second connection line between at least two interpolation points which are given in each case by a measurement point or a point on an interpolation of the measurement points of a measurement line, wherein the at least two interpolation points lie at least on two different measurement lines. and wherein the measurement lines in each case are given by connecting the measurement points at which the measurement values of a respective measurement section on the rotor blade were obtained;  
wherein the first laser beam and the second laser beam are arranged in such a way that the first measurement section and the second measurement section are oriented such that there is a maximum temporal spacing of 1/5 s or a maximum temporal spacing in which the rotor is rotated maximally by 0.50 around the rotor axis between the sweep of a first of the at least two interpolation points of a connection line 3to a second of the at least two interpolation points of the connection line sweeping through the measurement sections.
Regarding Claim 14, similarly to Claim 7, Lucks does not disclose:
a. interpolation points, 
b. the interpolation points of a connection line through the measurement sections, there is a maximum temporal spacing of 1/5 s or a maximum temporal spacing in which the rotor is rotated maximally by 0.50 around the rotor axis;
c. the interpolation points between which the first connection line extends have a maximum temporal spacing of 1/2 s or a maximum 6temporal spacing in which the rotor is rotated maximally by 1° around the rotor axis, from the leading edge of the rotor blade; and the measurement points between which the second connection line extends have a maximum temporal spacing of 1/2 s or a maximum temporal spacing in which the rotor is rotated maximally by 1 ° around the rotor axis, from the trailing edge of the rotor blade
Therefore, with respect to Claim 17 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method for determining a torsion of a rotor blade of a rotor rotating around a rotor axis is determined as angles between two lines; 5
wherein, by contactless distance measurement by a measuring device located a distance from the rotor on at least two measurement sections generated by at least two laser beams of the measuring device, which at least two measurement sections are not parallel to the rotor axis and which are oriented so that the at least two measurement sections are at least also simultaneously swept by a rotor blade, at least during the sweep of the rotor blade through the measurement sections on each measurement section, 
at least twenty distance measurement values are measured by the laser beams of the measuring device, wherein the angles between the measurement sections and the horizontal are measured, and wherein at least a first and a second connection line are determined by the measuring device in each case between at least two interpolation points which are given in each case by a measurement point or point on an interpolation of the measurement points of a measurement line, wherein the interpolation points lie at least on two different measurement lines, and wherein the measurement lines in each case are given by the measuring device connecting the measurement points at which the measurement values of a respective measurement section on the rotor blade were obtained, wherein, the first laser beam and the second laser beam are arranged in such a way that the first measurement section and the second measurement section are oriented such that, between the sweep of the interpolation points of a connection line through the measurement sections, there is a maximum temporal spacing of 1/5 s or a maximum temporal spacing in which the rotor is rotated maximally by 0.50 around the rotor axis; 
which two lines in each case extend parallel to a linking line from a leading edge to a trailing edge of the rotor blade or which extend perpendicularly to an edge of the rotor blade or perpendicularly to at least a first or a second connection line; and 
wherein the lines intersect the first and a second connection line or extends perpendicularly thereto, wherein the first laser beam and the second laser beam are arranged in such a way that the first measurement section and the second measurement section are oriented such that the interpolation points between which the first connection line extends have a maximum temporal spacing of 1/2 s or a maximum 6temporal spacing in which the rotor is rotated maximally by 1° around the rotor axis, from the leading edge of the rotor blade; and the measurement points between which the second connection line extends have a maximum temporal spacing of 1/2 s or a maximum temporal spacing in which the rotor is rotated maximally by 1 ° around the rotor axis, from the trailing edge of the rotor blade, are defined; 
wherein the first line lies between interpolation points of a first measurement line and a second measurement line, and the second line lies between interpolation points of a third measurement line and the second measurement line or of the third measurement line and a fourth measurement line, wherein, with respect to the horizontal, the inclination angle of the measurement section of the first measurement line is smaller than that of the second measurement line, which is smaller than that of the third measurement line, or, with respect to the horizontal, the inclination angle of the measurement section of the first measurement line is smaller than that of the second measurement line, which is smaller than that of the third measurement line, which is smaller than that of the fourth measurement line.


Regarding Claim 18, Lucks discloses all the limitations recited in Claim 18. 
However, Lucks does not disclose”
a. calculating a difference between the first-time span and the successive time span; and
b. 8determining an imbalance in the rotor or an eccentric moment of inertia of the rotor when the first-time span differs from the successive time span.
Lucks also discloses: 
I. “transit time measurement”, 
II. “time-shifted detection”,
III. “time-delayed detection”,
IV. “time interval”, 
V. “time offset”
Lucks’ “times” (see I-V) are not used to calculate and determining from a difference between a first-time span and a successive time span. Other prior arts fails to disclose limitations “a-b” when considering all the limitations recited un Claim 18.
Therefore, with respect to Claim 18 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method for determining an imbalance or an eccentric moment of inertia of a rotor of a wind turbine, wherein the rotor rotates around a rotor axis and includes at least two rotor blades, wherein the method comprises:
positioning a measuring device a distance away from a base of a tower of the wind turbine, directing a first laser beam from the measuring device towards the rotor, wherein the directed first laser beam comprises a first measurement section;
rotating the at least two rotor blades about the rotor axis;
sweeping the at least two rotor blades through the first measurement section during rotation;
detecting, with the first laser beam, the sweep of a first rotor blade of the at least two rotor blades through the first measurement section;
detecting, with the first laser beam, the sweep of a successive rotor blade of the at least two rotor blades through the first measurement section;
determining, with the measuring device, a first-time span between when the first rotor blade sweeps the first measurement section and when the successive rotor blade sweeps the first measurement section;
repeatedly sweeping the first measurement section with the first rotor blade and the successive rotor blade as the rotor continues to rotate;
determining, with the measuring device, a successive time span for each time the first rotor blade and the successive rotor blade sweep the first measurement section;
calculating a difference between the first-time span and the successive time span; and
8determining an imbalance in the rotor or an eccentric moment of inertia of the rotor when the first-time span differs from the successive time span.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832